WHEREAS, it appears that an Order was made by this Court on September 23rd, 1931, whereby the Judge of the Eighth Judicial Circuit of Florida was authorized to make an appropriate Order, or Orders, for the withdrawal and cancellation of a pretended supersedeas bond filed in this cause on the 14th day of August, 1931, and to authorize the filing of a supersedeas bond to comply with a previous Order of this Court; and, it further appearing by the petition of the attorneys for the defendant in error that certain costs have accrued by reason of the failure of the plaintiff in error to perfect supersedeas at an earlier date in that a publication of notice of sale under execution was caused to be published in The Evening News, a newspaper published at Gainesville, Florida, as shown by advertisement attached to the petition, and that cost in the sum of One Dollar ($1.00) is due to the Sheriff of Alachua County for advertising the property upon which execution was levied and that no provision was made in the Order of Supersedeas requiring the plaintiff in error to pay the said item of costs. *Page 1190 
IT IS NOW, THEREFORE, ORDERED That the Plaintiff in error do forthwith and as a condition of such supersedeas, pay the costs of the newspaper advertisement of the property levied upon under execution and to further pay the sum of One Dollar ($1.00) fees due the Sheriff of Alachua County for advertising said property for sale.